The Attorney           General of Texas
                     March    15,        1978




Honorable Neal T. Jones, Jr.                      Opinion No. H-1136
County Attorney for Hill County
Hillsboro, Texas 76645                            Re:     Construction  of section
                                                  17.99, Texas Education Code.

Dear Mr. Jones:

        You inquire whether section 17.99 of the Texas Education Code requires
the   reclassification  of rural high school districts as independent school
districts.    Section 17.99, which was enacted in 1975 as one section of House
Bill 226, reads as follows:

              On September 1, 1978, all common school districts
           located in a county and in counties with no common
           school districts, rural high school districts, or indepen-
           dent districts with less than one hundred fifty flSO>
           ADA that do not support county school administration
           from ad valorem tax revenue generated pursuant to
           the provisions of Chapter 18 of this code. shall be
           reclassified   as independent school districts by the
           Central Education Agency, and thereafter the districts
           shall be governed by the provisions of law applicable to
           independent school districts.     Members ~of the govern-
           ing boards of a common school district reclassified as
           an independent school distrmt shall continue to serve
           as trustees of the district until their respective terms
           of office expire. Each district shall continue to be
           governed by the same number of trustees elected for
           the same terms of .office in effect immediately
           preceding the district’s reclassification.

@l17phasis added). 8ducation Code S 17.99; Acts 1975, 64th Leg.,.ch. 478, at
         After studymg House B111 226 with particular     attention  to the
underlined language, we have concluded that section 17.99 does not require
the reclassification of any school districts.

      House Bill 226 as introduced would have terminated State funding for
all county school superintendents, leaving the county and school districts the




                                    p.     4628
Honorable Neal T. Jones, Jr.    -   Page 2 (R-1136 )



option of supporting county school administration.        Its six sections, enacted with
amendments as sections 17.94 through 17.99 of the Education Code, provided for the
abolition of any county school administration that was not funded locally. Section
17.99 in the original version of the bill reclassified as independent school districts
all common school districts located in a county that chose not to support county
school administration.     However, the Senate amended sections 17.94, 17.95, and
17.99 by adding the underlined language.         The bill as enacted applied only to
“counties with no common school districts,            rural high .school districts,   or
independent districts with less than one hundred fifty (150) ADA.” -See Attorney
General Opinion H-1103 (1977).

       The Senate Education Committee, which amended section 17.94, discussed
this change at a meeting on April 16, 1975. Tape recording of Senate Education
Committee, filed in Senate Staff Services Office. It was explained that if a county
had one independent school district with less than one hundred fifty average daily
attendance, the office of the county superintendent would not be abolished. If the
county had one common school district, the office would not be abolished. Thus,
the discussion reflected a decision not to end State funding for a county with even
one of the enumerated districts.

       The amending language was added to sections 17.95 and 17.99 on the Senate
floor. Daily Senate Journal, 64th Leg., R.S., 1975, at 938. Its addition to section
17.95 merely conformed it to section 17.94. The addition of the amendment to
section 17.99, however, rendered that provision very difficult to interpret.         As
amended and enacted, section 17.99 applies to “4 common school districts located
in a county and counties with no common sctiool districts. . . .ll (Emphasis added).
This description is self-contrad%tory,   and no school distri~ct fits it. The provision
therefore applies to no school districts, with the effect that no common school
districts will be reclassified     as independent school districts pursuant to its
provisions.

       This result, however, is consistent with the apparent legislative purpose
expressed during the bill’s consideration.    The reclassification of common school
districts as independent would have prepared them for the loss of county
administrative   services by enabling them to perform those services themselves.
Compare Education Code SS 22.08 - 22.10 with 23.01 - 23.31. Since the bill as
enacted did not withdraw State funding for county school administration in counties
with even one common school district, there was no need to increase the powers of
those districts.    Thus, our conclusion that section 17.99 has no effect actually
furthers the legislative intent reflected in House Bill 226 as a whole.

       We are aware of a construction that would give     section 17.99 some meaning.
It could be interpreted as applicable to common school     districts located in a county
having no school district, whether common, rural, or       independent, with less than
one hundred fifty average daily attendnnce.  Rowever,     the legislative history of the
bill and other provisions of the Education Code show       that the independent school




                                        P.   4629
Honorable Neal T. Jones, Jr.   -   Page 3     (H-1136)



district with less than one hundred fifty scholastics belongs in a discrete class of
school districts. Educ. Code S 23.02 (independent school district having fewer than
one hundred fifty scholastics); S 22.01 (common school district); SS 25.01, 25.02
(rural high school district).  The limitation of one hundred fifty students does not
apply to the common and rural districts.     We decline to edopt a construction which
is contrarv to the legislative intent ascertainable from the bill and the Education
Code taken as a whole. -See State v. School Trustees of Shelby County, 239 S.W.2d
777 (Tex. 1951).

                                   SUMMARY

           Section 17.99 of the Education Code does not require the
           reclassification as independent districts of any school
           districts.




                                            Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                                      p.    4630